Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 21, 2021 has been entered.
Response to Amendment
The amendment filed July 21, 2021 has been entered. The Applicant amended claims 1-6, 8-16, and 18-20. Claims 1-20 remain pending in the application.
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 1 and 11 objected to because of the following informalities:
In claims 1 and 11, “the extendable boom” lacks proper antecedent basis and should read “the extendible boom”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henderson et al. (US Patent No. 10797400 B1), hereinafter known as Henderson.
Regarding claim 1, Henderson discloses (Fig. 4-5, 7, Abstract) a reflector antenna system (200), comprising: a hoop assembly (104a and 104b) comprising a plurality of link members (308) extending between a plurality of hinge members (314), the hoop assembly (104a and 104b) configured to expand between a collapsed configuration (Fig. 4) wherein the plurality of link members (308) extend substantially parallel to one another and an expanded configuration (Fig. 7) wherein the plurality of link members define a circumferential hoop; a mesh reflector (106a and 106b) secured to the hoop assembly (104a and 104b) such that when the hoop assembly (104a and 104b) is in the collapsed configuration (Fig. 4), the mesh reflector (106a and 106b) is collapsed within the hoop assembly (104a and 104b) and when the hoop assembly (104a and 104b) is in the expanded configuration, the mesh reflector (106a and 106b) is expanded to a shape that is intended to concentrate RF energy in a desired pattern; a mast assembly (202) including an extendible boom (207), wherein the hoop assembly (106a and 106b) is secured by a plurality of cords (108 and 110) relative to a top portion of the extendible boom (207) and to a bottom portion of the extendible boom (207) such that upon extension of the extendible boom (207) to a deployed condition, the hoop assembly (104a and 104b) is supported by the extendible boom (207); and an antenna feed (105a and 105b) that is located on or adjacent to a housing of a vehicle (201) from which the extendable boom (207) is deployed so as to face a concave surface of the mesh reflector (106a and 106b) that is intended to concentrate RF energy in the desired pattern.

    PNG
    media_image1.png
    694
    519
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    649
    522
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    807
    587
    media_image3.png
    Greyscale

Regarding claim 2, Henderson further discloses (col. 7, lines 62-67) wherein the antenna feed (105a and 105b) is configured to either illuminate the concave surface of the mesh reflector with radio frequency ("RF") energy or be illuminated by a reflector that has gathered RF energy from a distant source.
Regarding claim 3, Henderson further discloses (Fig. 7) wherein the antenna feed comprises (105a and 105b) a plurality of radiating elements (105a and 105b) which are disposed around a periphery of a proximal portion of the extendible boom (207) to form an array adjacent to the housing of the vehicle (201) from which the extendable boom (207) is deployed.
Regarding claim 4, Henderson further discloses (Fig. 7) wherein the antenna feed (105a and 105b) comprises at least one radiating element disposed on a perimeter surface of an end wall of the housing of the vehicle (201) through which the extendible boom (207) extends when in the deployed condition.
Regarding claim 5, Henderson further discloses (Fig. 7) wherein the antenna feed (105a and 105b) comprises at least one radiating element located at a corner of the end wall.
Regarding claim 11, Henderson discloses (Fig. 4-5, 7, Abstract) a reflector antenna system (200), comprising: a hoop assembly (104a and 104b) comprising a plurality of link members (308) extending between a plurality of hinge members (314), the hoop assembly (104a and 104b) configured to expand between a collapsed configuration (Fig. 4) wherein the plurality of link members (308) extend substantially parallel to one another and an expanded configuration (Fig. 7) wherein the plurality of link members define a circumferential hoop; a mesh reflector (106a and 106b) secured to the hoop assembly (104a and 104b) such that when the hoop assembly (104a and 104b) is in the collapsed configuration (Fig. 4), the mesh reflector (106a and 106b) is collapsed within the hoop assembly (104a and 104b) and when the hoop assembly (104a and 104b) is in the expanded configuration, the mesh reflector (106a and 106b) is expanded to a shape that is intended to concentrate RF energy in a desired pattern; a mast assembly (202) including an extendible boom (207), wherein the hoop assembly (106a and 106b) is secured by a plurality of cords (108 and 110) relative to a top portion of the extendible boom (207) and to a bottom portion of the extendible boom (207) such that upon extension of the extendible boom (207) to a deployed condition, the hoop assembly (104a and 104b) is supported by the extendible boom (207); and an antenna feed (105a and 105b) that is located on or adjacent to a housing of a spacecraft (201) from which the extendable boom (207) is deployed so as to face a concave surface of the mesh reflector (106a and 106b) that is intended to concentrate RF energy in the desired pattern.
Regarding claim 12, Henderson further discloses (col. 7, lines 62-67) wherein the antenna feed (105a and 105b) is configured to either illuminate the concave surface of the mesh reflector with radio frequency ("RF") energy or be illuminated by a reflector that has gathered RF energy from a distant source.
Regarding claim 13, Henderson further discloses (Fig. 7) wherein the antenna feed comprises (105a and 105b) a plurality of radiating elements (105a and 105b) which are disposed around a periphery of a proximal portion of the extendible boom (207) to form an array adjacent to the housing of the spacecraft (201) from which the extendable boom (207) is deployed.
Regarding claim 14, Henderson further discloses (Fig. 7) wherein the antenna feed (105a and 105b) comprises at least one radiating element disposed on a perimeter surface of an end wall of the housing of the spacecraft (201) through which the extendible boom (207) extends when in the deployed condition.
Regarding claim 15, Henderson further discloses (Fig. 7) wherein the antenna feed (105a and 105b) comprises at least one radiating element located at a corner of the end wall.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Hodges et al. (US PGPUB 2017/0110803 A1), hereinafter known as Hodges.
Regarding claim 6, Henderson does not specifically teach wherein the antenna feed comprises at least one radiating element that is movably coupled to a sidewall of the housing of the vehicle so that the at least one radiating element is able to be transitioned between a stowed position in which the at least one radiating element abuts the sidewall of the housing and a deployed position in which the at least one radiating element extends out from the sidewall of the housing.
However, Hodges teaches (Fig. 1) wherein the antenna feed (110) comprises at least one radiating element (110) that is movably coupled to a sidewall of the housing of the vehicle ([0020]) so that the at least one radiating element (110) is able to be transitioned between a stowed position in which the at least one 
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Henderson with Hodges to include “wherein the antenna feed comprises at least one radiating element that is movably coupled to a sidewall of the housing of the vehicle so that the at least one radiating element is able to be transitioned between a stowed position in which the at least one radiating element abuts the sidewall of the housing and a deployed position in which the at least one radiating element extends out from the sidewall of the housing,” as taught by Hodges, for the purpose of the antenna feed consuming zero payload volume ([0020]).
Regarding claim 16, Henderson does not specifically teach wherein the antenna feed comprises at least one radiating element that is movably coupled to a sidewall of the housing of the spacecraft so that the at least one radiating element is able to be transitioned between a stowed position in which the at least one radiating element abuts the sidewall and a deployed position in which the at least one radiating element extends out from the sidewall.
However, Hodges teaches (Fig. 1) wherein the antenna feed (110) comprises at least one radiating element (110) that is movably coupled to a sidewall of the housing of the spacecraft ([0020]) so that the at least one radiating element (110) is able to be transitioned between a stowed position in which the at least one radiating element (110) abuts the sidewall ([0020]) and a deployed position in which the at least one radiating element (110) extends out from the sidewall ([0020]).
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Henderson with Hodges to include “wherein the antenna feed comprises at least one radiating element that is movably coupled to a sidewall of the housing of the spacecraft so that the at least one radiating element is able to be transitioned between a stowed position in which the at least one radiating element abuts the sidewall and a deployed position in which the at least one radiating element extends out from the sidewall,” as taught by Hodges, for the purpose of the antenna feed consuming zero payload volume ([0020]).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Harvey et al. (US PGPUB 2016/0197394 A1), hereinafter known as Harvey.
Regarding claim 7, Henderson does not specifically teach wherein the antenna feed comprises a coaxial feed which is axially aligned with the mast assembly.
However, Harvey teaches (Fig. 2, [0032]) wherein the antenna feed (24) comprises a coaxial feed ([0034]) which is axially aligned with the mast assembly (60).
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Henderson with Harvey to include “wherein the antenna feed comprises a coaxial feed which is axially aligned with the mast assembly,” as taught by Harvey, for the purpose of allowing electrical signals to be communicated to and/or from the antenna feed ([0032]).
Regarding claim 17, Henderson does not specifically teach wherein the antenna feed comprises a coaxial feed which is axially aligned with the mast assembly.
However, Harvey teaches (Fig. 2, [0032]) wherein the antenna feed (24) comprises a coaxial feed ([0034]) which is axially aligned with the mast assembly (60).
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Henderson with Harvey to include “wherein the antenna feed comprises a coaxial feed which is axially aligned with the mast assembly,” as taught by Harvey, for the purpose of allowing electrical signals to be communicated to and/or from the antenna feed ([0032]).

Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Ahl Jr (US Patent 4,587,526), hereinafter known as Ahl.
Regarding claim 8, Henderson does not specifically teach further comprising at least one solar panel that is movably coupled to a housing of the reflector antenna system or to the housing of the vehicle.
However, Ahl teaches (Fig. 1 and 2) further comprising at least one solar panel (24 and 25) that is movably coupled to a housing (Fig. 2) of the reflector antenna system or to the housing of the vehicle.

Regarding claim 10, further teaches (Fig. 7) a reflector antenna system (200) in which a distal end (119) of the extendible boom (207) is in a deployed position below a convex surface of a reflector (106a and 106b) but does not specifically teach further comprising at least one solar panel that is movably coupled to a distal end of the extendible boom such that the at least one solar panel can be transitioned between (A) a stowed position in which the at least one solar panel extends parallel to a center axis of the housing of the reflector antenna system or the vehicle to (B) a deployed position in which the at least one solar panel extends perpendicular to the center axis of the housing of the reflector antenna system or the vehicle and below a convex surface of the mesh reflector.
However, Ahl teaches (Fig. 1 and 2) further comprising at least one solar panel (24 and 25) that is movably coupled to a distal end of the extendible boom (end of 15 upon which 14 and 15 are disposed) such that the at least one solar panel can be transitioned between (A) a stowed position (Fig. 2) in which the at least one solar panel (24 and 25) extends parallel to a center axis of the housing (Fig. 2) to (B) a deployed position (Fig. 1) in which the at least one solar panel (24 and 25) extends perpendicular to the center axis of the housing (Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Henderson with Ahl to include “further comprising at least one solar panel that is movably coupled to a distal end of the extendible boom such that the at least one solar panel can be transitioned between (A) a stowed position in which the at least one solar panel extends parallel to a center axis of the housing to (B) a deployed position in which the at least one solar panel extends perpendicular to the center axis of the housing,” as taught by Ahl, for the purpose of allowing for large volume structures which can be collapsed for storage and transport in relatively small volume (col. 1, lines 32-34).
Regarding claim 18, Henderson does not specifically teach further comprising at least one solar panel that is movably coupled to the housing of the reflector antenna system or to the housing of the spacecraft.
However, Ahl teaches (Fig. 1 and 2) further comprising at least one solar panel (24 and 25) that is movably coupled to the housing (Fig. 2) of the reflector antenna system or to the housing of the spacecraft.
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Henderson with Ahl to include “further comprising at least one solar panel that is movably coupled to the housing of the reflector antenna system or to the housing of the spacecraft,” as taught by Ahl, for the purpose of allowing for large volume structures which can be collapsed for storage and transport in relatively small volume (col. 1, lines 32-34).
Regarding claim 20, Henderson further teaches (Fig. 7) a reflector antenna system (200) in which a distal end (119) of the extendible boom (207) is in a deployed position below a convex surface of a reflector (106a and 106b) but does not specifically teach further comprising at least one solar panel that is movably coupled to a distal end of the extendible boom such that the at least one solar panel can be transitioned between (A) a stowed position in which the at least one solar panel extends parallel to a center axis of the housing of the reflector antenna system or spacecraft to (B) a deployed position in which the at least one solar panel extends perpendicular to the center axis of the housing of the reflector antenna system or spacecraft and below a convex surface of the mesh reflector.
However, Ahl teaches (Fig. 1 and 2) further comprising at least one solar panel (24 and 25) that is movably coupled to a distal end of the extendible boom (end of 15 upon which 14 and 15 are disposed) such that the at least one solar panel can be transitioned between (A) a stowed position (Fig. 2) in which the at least one solar panel (24 and 25) extends parallel to a center axis of the housing of the reflector antenna system or spacecraft (Fig. 2) to (B) a deployed position (Fig. 1) in which the at least one solar panel (24 and 25) extends perpendicular to the center axis of the housing of the reflector antenna system or spacecraft (Fig. 2).
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Toledo with Ahl to include “further comprising at least one solar panel that is .

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson in view of Ahl as applied to claims 8 and 18 above, and further in view of Sass (US Patent 3,559,919).
Regarding claim 9, Henderson further teaches (Fig. 7) a second opposed direction being away from the mesh reflector (106a and 106b) when expanded but does not specifically teach wherein the at least one solar panel is movable between (A) a stowed position in which the at least one solar panel extends parallel to a center axis of the housing of the reflector antenna system or the vehicle in a first direction to (B) a deployed position in which the at least one solar panel extends parallel to the center axis of the housing of the reflector antenna system or the vehicle in a second opposed direction.
However, Sass teaches (Fig. 4a-4c) wherein the at least one solar panel (7) is movable between (A) a stowed position (Fig. 4a) in which the at least one solar panel (7) extends parallel to a center axis of the housing of the reflector antenna system or the vehicle (2) in a first direction to (B) a deployed position (Fig. 4b and 4c) in which the at least one solar panel (7) extends parallel to the center axis of the housing of the reflector antenna system or the vehicle (2) in a second opposed direction.
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Henderson with Sass to include “wherein the at least one solar panel is movable between (A) a stowed position in which the at least one solar panel extends parallel to a center axis of the housing of the reflector antenna system or the vehicle in a first direction to (B) a deployed position in which the at least one solar panel extends parallel to the center axis of the housing of the reflector antenna system or 
Regarding claim 19, Henderson further teaches (Fig. 7) a second opposed direction being away from the mesh reflector (106a and 106b) when expanded but does not specifically teach wherein the at least one solar panel is movable between (A) a stowed position in which the at least one solar panel extends parallel to a center axis of the housing of the reflector antenna system or the spacecraft in a first direction to (B) a deployed position in which the at least one solar panel extends parallel to the center axis of the housing of the reflector antenna system or the spacecraft in a second opposed direction.
However, Sass teaches (Fig. 4a-4c) wherein the at least one solar panel (7) is movable between (A) a stowed position (Fig. 4a) in which the at least one solar panel (7) extends parallel to a center axis of the housing of the reflector antenna system or the spacecraft (2) in a first direction to (B) a deployed position (Fig. 4b and 4c) in which the at least one solar panel (7) extends parallel to the center axis of the housing of the reflector antenna system or the spacecraft (2) in a second opposed direction.
It would have been obvious before the effective filing date of the claimed invention to modify the reflector antenna system of Henderson with Sass to include “wherein the at least one solar panel is movable between (A) a stowed position in which the at least one solar panel extends parallel to a center axis of the housing of the reflector antenna system or the spacecraft in a first direction to (B) a deployed position in which the at least one solar panel extends parallel to the center axis of the housing of the reflector antenna system or the spacecraft in a second opposed direction,” as taught by Sass, for the purpose of improving the percentage of solar panels radiated by the sun (col. 2, lines 55-57).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/Examiner, Art Unit 2845                     

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845